Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 12-17, filed 8/9/22, with respect to the claims have been fully considered and are persuasive. The 103 rejections of the claims have been withdrawn as the applicant’s provided criticality which the examiner requested. The drawing objections are withdrawn due to the amendments. The priority WIPO document was provided by the examiner in the previously mailed office action.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the prior art discloses a charging method, comprising: performing a constant-current charging of a battery, wherein the constant-current charging comprises a plurality of charging stages, wherein: each of the plurality of charging stages corresponds to a charging current, and for any two adjacent charging stages, a charging current corresponding to a former charging stage is larger than a charging current corresponding to a later charging stage; the prior art fails to disclose the further inclusion of the combination of in each of the plurality of charging stages, apply a charging current corresponding to the charging stage to the battery until a voltage of the battery reaches a first voltage, the first voltage is larger than a second voltage, the second voltage is a standard constant-current charging cut-off voltage of the battery; and performing a constant-voltage charging of the battery until a charging current of the battery reaches a first current, the first current is larger than a second current, the second current is a standard constant-voltage charging cut-off current of the battery.
Regarding Independent Claim 11, the prior art discloses a charging apparatus comprising: a power supply circuit configured to provide a charging power; a charging control circuit configured to: perform a constant-current charging of a battery according to the charging power provided by the power supply circuit, wherein the constant-current charging comprises a plurality of charging stages, wherein each of the plurality of charging stages corresponds to a charging current, and for any two adjacent charging stages, a charging current corresponding to a former charging stage is larger than a charging current corresponding to a later charging stage; the prior art fails to disclose the further inclusion of the combination of in each of the plurality of charging stages, apply a charging current corresponding to the charging stage to the battery until a voltage across the battery reaches a first voltage, wherein the first voltage is larger than a second voltage, wherein the second voltage is a standard constant-current charging cut-off voltage of the battery; and perform a constant-voltage charging of the battery according to the charging power provided by the power supply circuit until a charging current of the battery reaches to a first current, wherein the first current is larger than a second current, wherein the second current is a standard constant-voltage charging cut-off current of the battery.
Dependent Claims 2-10 and 12-20 are allowed for their dependence upon allowed independent Claims 1 and 11. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859